PER CURIAM.
Reversed and remanded for a new trial on the authority of Pollard v. State, 444 So.2d 561 (Fla. 2d DCA 1984). We believe the trial court erred in excluding evidence of the prosecutrix’s prior forgery of a note dealing with sexually explicit conduct and of her alleged playacting or fantasizing of sexual activity prior to the incident involving sexual molestation of which the appellant is charged. In our view such evidence was relevant to the defense claim that the prosecutrix fabricated the charges in question. We also believe it was error for the trial court to submit a copy of the indictment to the jury which reflected that the appellant was to be held without bond. This should not be repeated in a new trial.
ANSTEAD, C.J., and DOWNEY and WALDEN, JJ., concur.